            Case 5:19-cv-05885-JFL Document 23 Filed 06/26/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN DOE,                                          :
                                                   :
               Plaintiff,                          :
                                                   :    CIVIL ACTION NO. 19-5885 (JFL)
       v.                                          :
                                                   :
LOUIS DeJOY, et al.,                               :
                                                   :
               Defendants.                         :

                   DEFENDANT QIANA REID’S MOTION TO DISMISS
                     PLAINTIFF’S FIRST AMENDED COMPLAINT1

       Defendant Qiana Reid, by and through her counsel, William M. McSwain, United States

Attorney for the Eastern District of Pennsylvania, and Rebecca S. Melley, Assistant United States

Attorney for the district, hereby moves the Court pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6) to dismiss with prejudice all claims asserted against her in plaintiff John

Doe’s First Amended Complaint. The reasons for the motion are set forth in the attached

memorandum of law.

       On June 19, 2020, in accordance with the Court’s Initial Procedural Order (ECF 3), the

undersigned emailed Doe’s counsel, setting out the bases for this motion and inviting a

conversation about them. Doe’s counsel has not responded.




       1  On June 15, 2020, Louis DeJoy succeeded Megan J. Brennan as Postmaster General.
Pursuant to Federal Rule of Civil Procedure 25(d), DeJoy, as Brennan’s successor, is automatically
substituted as a defendant to this action.
        Case 5:19-cv-05885-JFL Document 23 Filed 06/26/20 Page 2 of 2



                                          Respectfully submitted,

                                          WILLIAM M. McSWAIN
                                          United States Attorney

                                          /s/Susan R. Becker for
                                          GREGORY B. DAVID
                                          Assistant United States Attorney
                                          Chief, Civil Division


                                          /s/ Rebecca S. Melley
                                          REBECCA S. MELLEY
                                          Assistant United States Attorney
                                          615 Chestnut Street, Suite 1250
                                          Philadelphia, PA 19106
                                          Tel: (215) 861-8328
                                          Fax: (215) 861-8618
                                          Email: rebecca.melley@usdoj.gov
Dated: June 26, 2020




                                      2
